Citation Nr: 9930898	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-13 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder to include as secondary to a service-connected left 
knee disorder.  

2.  Entitlement to service connection for a low back disorder 
to include as secondary to a service-connected left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1948 to 
July 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating action by the 
Department of Veterans Affairs (VA), Chicago, Illinois, 
Regional Office (RO) denying the veteran secondary service 
connection for right knee and low back disabilities.  In 
October 1998, the veteran testified at a hearing before the 
undersigned member of the Board sitting at the RO.  A 
transcript of that hearing testimony is in the claims file. 

The veteran's claim regarding the low back will be addressed 
in a remand that follows this decision.  


FINDING OF FACT

No competent (medical) evidence has been submitted to show 
that the veteran has a right knee disability due to injury or 
disease which had its onset in service or that a right knee 
disability is proximately due to or the result of a service-
connected left knee disorder.


CONCLUSION OF LAW

The veteran's claim for service connection for a right knee 
disorder, to include as secondary to a service-connected left 
knee disorder, is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Secondary service connection may be granted 
for a disability, which is proximately due to, or the result 
of a service-connected disorder.  38 C.F.R. § 3.310(a) 
(1998).  

The threshold question in this case is whether the veteran 
has presented a well-grounded claim.  If not, his claim must 
fail and there is no further duty to assist him in the 
development of his claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Establishing a well-
grounded claim for service connection for a particular 
disability requires more than an allegation of the disability 
as service connected, it requires evidence relevant to the 
requirement of service connection and of sufficient weight to 
make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The requirements of a well-grounded claim for service 
connection are summarized in Caluza v. Brown, 7 Vet. App. 498 
(1995).  There must be competent evidence of a current 
disability (a medical diagnosis).  There must be competent 
evidence showing incurrence or aggravation of a disease or 
injury in service (lay or medical evidence).  There must also 
be a nexus between the inservice injury or disease (or an 
established service-connected condition) and the current 
disability (medical evidence).  In addition, when a veteran 
contends that his service-connected disability has caused a 
new disability, he must submit competent medical evidence of 
a causal relationship between the two disabilities to 
establish a well-grounded claim.  Jones (Wayne L.) v. Brown, 
7 Vet. App. 134 (1994).  If the service medical records do 
not show the claimed disability and there is no medical 
evidence to link a current disability with events in service 
or with a service-connected disability, then the claim is not 
well grounded.  Montgomery v. Brown, 4 Vet. App. 343 (1993).

The veteran's service medical records contain no evidence of 
complaints and/or findings suggestive of a right knee 
disorder, exclusive of an October 1952 notation on a sick 
call treatment record of "bad knees" for which an Ace bandage 
was prescribed.

On the veteran's initial post service VA examination in 
September 1955, the veteran complained of pain in his left 
knee but made no complaints referable to his right knee.  
Clinical findings were limited primarily to the left knee.  
The right knee as well as the left knee was found to have no 
limitation of motion.  

In September 1996 the veteran underwent a total left knee 
replacement.  Clinical history recorded during this 
hospitalization includes the notation that the veteran has 
bilateral degenerative joint disease, which has been 
refractory to treatment and conservative management.

On VA spine examination in October 1996, the veteran's VA 
examiner noted that the veteran has bilateral degenerative 
problems with his knees and is expected to undergo bilateral 
knee replacements.  

VA outpatient treatment records compiled between March 1989 
and November 1997 show evaluation and treatment provided to 
the veteran primarily for diabetes and cardiovascular 
disorders to include residuals of a cerebrovascular accident 
with left-sided facial weakness.  A November 1996 progress 
note records, however, the veteran's history of knee pain and 
recent difficulty with walking.  

The veteran contends that he has a right knee disorder caused 
by his service-connected left knee disorder.  At his October 
1998 hearing before the undersigned member of the Board, the 
veteran further testified that a VA physician informed him 
that this was the case.  There is, however, no competent 
evidence and/or medical opinion on the record before the 
Board supporting the veteran's assertion.  Medical records in 
the claims file, including reports of VA examinations, make 
only cursory reference to the right knee disability and do 
not relate it to service or to the veteran's service-
connected left knee disorder.  The veteran has testified that 
a physician told him that there was a causal relationship 
between his service-connected left knee disorder and his 
current right knee pathology.  The United States Court of 
Appeals for Veterans Claims (Court) has held that lay 
assertions of what a doctor purportedly told the veteran are 
simply "too attenuated and inherently unreliable" to 
constitute medical evidence sufficient to well ground a 
claim.  See Dean v. Brown, 8 Vet. App. 449 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Thus, the 
veteran's testimony in this regard is not entitled to any 
probative value.

The Court has stated that in determining whether a claim is 
well grounded, where the determinative issue involves a 
question of medical diagnosis or causation, competent medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993), citing Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran does not meet this burden imposed by 38 U.S.C.A. 
§ 5107(a), merely by presenting his own lay testimony, 
because lay persons are not competent to offer medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, his lay assertions referable to medical 
questions of causation presented in this case cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a).  

As the veteran has not submitted competent evidence of a 
nexus between his right knee disorder and service or his 
service-connected left knee disorder, his claim for service 
connection for a right knee disorder to include as secondary 
to a service-connected postoperative left knee disorder must 
be denied as not well grounded.


ORDER

Service connection for a right knee disorder, to include as 
secondary to a service-connected left knee disorder is 
denied.

REMAND

The veteran is seeking service connection for a low back 
disorder on the basis that such disorder is proximately due 
to his service-connected left knee disorder.  The veteran has 
had a total replacement of the left knee, and the disorder is 
rated 30 percent disabling.  

At his October 1998 personal hearing, the veteran said that 
he had an altered gait as a result of his left knee 
disability.  He also said he has been led to believe by VA 
physicians that this altered gait has caused his current low 
back disability.  

Current VA clinical data on file includes an October 1996 VA 
examination which records that the veteran has a mildly 
antalgic gait secondary to his knees and some alteration of 
his gait secondary to favoring his left knee.  The 
examination further notes that degenerative changes in the 
veteran's spine and arthritis with new lower back pain "may 
be secondary to his knee injuries." 

The possible nexus opinion of record makes the veteran's 
claim plausible and, hence, well grounded.  In light of his 
contentions and testimony and equivocal nature of the medical 
evidence, further development is indicated.  Accordingly, the 
case is remanded for the following: 

1.  The RO should obtain copies of the 
veteran's private and VA medical 
treatment records subsequent to November 
1997 and associate them with his claims 
file.  

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to determine whether his service 
connected left knee disorder caused, 
contributed to cause, or aggravated his 
low back disorder.  Any tests or studies 
deemed necessary should be conducted.  
The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should answer all aspects of the question 
posed above, and provide the rationale 
for any opinion given. 

3.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all of the above-
mentioned development has been completed 
in full. 

4.  The RO should then review the 
veteran's claim in light of all the 
evidence of record, and in light of the 
Court's decision in Allen v. Brown, 
7 Vet. App. 439 (1995).

If the claim remains denied, the veteran and his 
representative should be provided an appropriate supplemental 
statement of the case and afforded a reasonable period of 
time to respond.  Thereafter, in accordance with current 
appellate procedures, the claims file, to include the 
additional requested evidence, is to be returned to the Board 
for further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the final decision 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


